DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 13 and 14 recite: “weather or not a casual relationship has been formed between the mechanisms” in lines 5. It is unclear to what constitute a relationship to be “casual” regarding the mechanisms. One of ordinary skills in the art would not know the meets and bounds when referring to casual relationships. Clarification is required. 
Claims 2-12 are dependent from, and inherit the limitations of claim 1. Thus, claims 2-12 are rejected under 35 USC 112 second paragraph for at least the same reasons specified above with respect to claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, and 13-14 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Zhao et al. (US 2019/0042344 A1, hereinafter Zhao).
Regarding claims 1 and 13-14, Zhao discloses an analysis device/method and a non-transitory computer readable storage medium, comprising: 
a data acquiring part configured to acquire a plurality of pieces of measurement data relating to states of a plurality of mechanisms (i.e. units) composing a production line (see fig. 1, element 3 and abstract); 
a premise acquiring part configured to acquire premise information for imposing constraint conditions defining whether or not a causal relationship has been formed between the mechanisms (see fig. 1, element 15 and para. 0040); 
an analysis part configured to identify a causal relationship between the plurality of mechanisms by statistically analyzing the plurality of pieces of acquired measurement data under the constraint conditions imposed by the premise information (see fig. 1, element 11 and para. 0048); 
an output part configured to output causal relationship information representing the identified causal relationship (see fig. 1, elements 2 and 16, and para. 0103); 
a revision accepting part configured to accept a revision to the causal relationship represented by the output causal relationship information (see fig. 1, element 17 and 12, and para. 0109 and 0123); 
a premise revising part configured to revise the premise information such that constraint conditions appropriate for the revised causal relationship are imposed (see fig. 1, element 12  and para. 0109 and 0123); and 
a premise storing part configured to store the revised premise information (see para. 0022).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A RIVERA VARGAS whose telephone number is (571)270-7870. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANUEL A RIVERA VARGAS/            Primary Examiner, Art Unit 2857